  Case 18-31746-KRH           Doc 37     Filed 03/30/20 Entered 03/30/20 10:11:05            Desc
                                             Page 1 of 4




                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF VIRGINIA


In re:                                                                         § Case No. 00-18-31746
         Denita J. Taylor                                                      §
                                                                               §
                        Debtor(s)                                              §

         CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT

Suzanne E. Wade, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:

         1) The case was filed on 04/03/2018.

         2) The plan was confirmed on 05/24/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on NA.

       4) The trustee filed action to remedy default by the debtor in performance under the plan on
12/03/2019.

         5) The case was dismissed on 02/04/2020.

         6) Number of months from filing or conversion to last payment: 22.

         7) Number of months case was pending: 23.

         8) Total value of assets abandoned by court order:              NA.

         9) Total value of assets exempted:        $15,045.18.

         10) Amount of unsecured claims discharged without full payment:               $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (09/01/2009)
     Case 18-31746-KRH         Doc 37    Filed 03/30/20 Entered 03/30/20 10:11:05              Desc
                                             Page 2 of 4




   Receipts:
         Total paid by or on behalf of the debtor   $    3,380.00
         Less amount refunded to debtor             $        0.00
   NET RECEIPTS:                                                                       $       3,380.00



   Expenses of Administration:

           Attorney's Fees Paid Through the Plan                    $      3,147.60
           Court Costs                                              $          0.00
           Trustee Expenses & Compensation                          $        232.40
           Other                                                    $          0.00

   TOTAL EXPENSES OF ADMINISTRATION:                                            $     3,380.00

   Attorney fees paid and disclosed by debtor:      $      157.00



   Scheduled Creditors:

                                                          Claim         Claim        Claim       Prin.    Int.
            Creditor Name                     Class       Sched.     Asserted       Allowed     Paid      Pd.
U.S. DEPARTMENT OF EDUCATION        Unsecured            47034.00    47262.97       47262.97      0.00    0.00
CREDIT FIRST                        Unsecured             1135.00     1172.77        1172.77      0.00    0.00
QUANTUM3 GROUP LLC as agent for     Unsecured              653.00      625.16         625.16      0.00    0.00
CVI SGP-CO ACQUISITION TRUST        Unsecured              655.00      681.59         681.59      0.00    0.00
SELECT PORTFOLIO SERVICING, INC.    MORTGAGE ONGOING    143635.59   145232.82        5683.82      0.00    0.00
SETH JACKSON MARKS                  Attorney              5223.00     5223.00        5066.00   3147.60    0.00
ONEMAIN FINANCIAL                   UNSECURED             8635.00         0.00          0.00      0.00    0.00
PORTFOLIO RECOVERY                  UNSECURED              605.00         0.00          0.00      0.00    0.00
USAA SVG BK                         UNSECURED             7331.00         0.00          0.00      0.00    0.00




   UST Form 101-13-FR-S (09/01/2009)
 Case 18-31746-KRH       Doc 37     Filed 03/30/20 Entered 03/30/20 10:11:05                   Desc
                                        Page 3 of 4




Summary of Disbursements to Creditors:

                                         Claim            Principal          Interest
                                         Allowed          Paid               Paid
Secured Payments:
      Mortgage Ongoing                   $   5,683.82     $           0.00   $          0.00
      Mortgage Arrearage                 $       0.00     $           0.00   $          0.00
      Debt Secured by Vehicle            $       0.00     $           0.00   $          0.00
      All Other Secured                  $       0.00     $           0.00   $          0.00
TOTAL SECURED:                           $   5,683.82     $           0.00   $          0.00

Priority Unsecured Payments:
       Domestic Support Arrearage        $         0.00   $           0.00   $          0.00
       Domestic Support Ongoing          $         0.00   $           0.00   $          0.00
       All Other Priority                $         0.00   $           0.00   $          0.00
TOTAL PRIORITY:                          $         0.00   $           0.00   $          0.00

GENERAL UNSECURED PAYMENTS: $ 49,742.49 $                             0.00 $            0.00




Disbursements:

      Expenses of Administration         $    3,380.00
      Disbursements to Creditors         $        0.00

TOTAL DISBURSEMENTS:                                                         $     3,380.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-31746-KRH         Doc 37     Filed 03/30/20 Entered 03/30/20 10:11:05           Desc
                                           Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009, the estate
has been fully administered, the foregoing summary is true and complete, and all administrative matters
for which the trustee is responsible have been completed. The trustee requests a final decree be entered
that discharges the trustee and grants such other relief as may be just and proper.




Date: 03/18/2020                     By: /s/Suzanne E. Wade
                                       Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork
Reduction Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
